657 So.2d 26 (1995)
Richard LEONE, Petitioner,
v.
STATE of Florida, Respondent.
No. 95-965.
District Court of Appeal of Florida, Fifth District.
June 9, 1995.
Rehearing Denied July 21, 1995.
*27 Richard Leone, Raiford, pro se.
No appearance for respondent.
W. SHARP, Judge.
We deny Leone's petition for writ of habeas corpus. This petition is an abuse of process. Leone has filed three prior appeals pursuant to Florida Rule of Criminal Procedure 3.850,[1] one previous petition for writ of error coram nobis,[2] and one other petition for writ of habeas corpus for a belated appeal.[3] Aside from the fact that Leone's arguments in this proceeding have little or no merit, they could and should have been raised either on direct appeal or encompassed in Leone's first rule 3.850 motion. Hardwick v. Dugger, 648 So.2d 100 (Fla. 1994). Enough surely is enough. See Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
DENIED.
GOSHORN and THOMPSON, JJ., concur.
NOTES
[1]  Leone v. State, 519 So.2d 1000 (Fla. 5th DCA 1988) (Case No. 87-2222) (PCA).
[2]  Leone v. State, 591 So.2d 663 (Fla. 5th DCA 1992) (Case No. 91-2425) (PCA).
[3]  Leone v. State, Case No. 93-609 (Fla. 5th DCA Mar. 30, 1993) (Order).